Citation Nr: 1624332	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-22 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for right and left knee disorders, to include as secondary to service-connected disabilities.

4.  Entitlement to a rating in excess of 20 percent for fracture of the L4 right transverse process with degenerative disc disease.

5.  Entitlement to higher ratings for right lower extremity radiculopathy, currently evaluated as noncompensable prior to March 9, 2015 and as 10 percent disabling from that date.

6.  Entitlement to higher ratings for left lower extremity radiculopathy, currently evaluated as noncompensable prior to March 9, 2015 and as 10 percent disabling from that date.

7.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had honorable active service from June 5, 1992 to June 23, 1992.  He had an additional period of service from February 1995 to October 1997 which has been deemed dishonorable.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2015, the RO granted service connection for right and left lower extremity radiculopathy and assigned each a 10 percent rating, effective from March 9, 2015, which was cited as the date of claim for compensation.  The Veteran filed a notice of disagreement with the effective date for the grants of service connection, and a statement of the case was issued on that subject in April 2016.   No substantive appeal has been filed.  However, the radiculopathy is a manifestation of the Veteran's service-connected low back disability.  When the Veteran disagreed with the amount of compensation awarded for his low back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected low back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, a regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the service-connected low back disorder.  When the Veteran appealed the rating assigned for his low back disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate ratings for radiculopathy in May 2015 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the February 2010 rating decision rating on low back disability.  Thus, the issues before the Board include the initial ratings for radiculopathy of the bilateral lower extremities, with consideration of the period prior to the March 9, 2015, effective date assigned by the RO.   

The Board notes that the RO denied the Veteran a TDIU in February 2010, and that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009).  As the Veteran asserted during his March 2016 hearing that he is unable to work due to his service-connected low back disability and the radiculopathy it causes, and the issues of higher ratings for low back and right and left lower extremity radiculopathy disabilities are on appeal, the issue of entitlement to a TDIU has again been raised.  As the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.  

The Veteran and his spouse presented testimony at a Board hearing in March 2016, and a transcript of the hearing is associated with his claims folder.  

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends in part that he has psychiatric disability due to his service-connected L4 right transverse process fracture with degenerative disc disease.  There have been two VA examinations or medical opinions, in April 2011 and January 2013 showing that the Veteran does not meet the DSM-IV diagnostic criteria for PTSD.  A January 2016 report from a private psychologist reports a diagnosis of PTSD but does not show that the Veteran meets the appropriate criteria for a PTSD diagnosis, which in this case is now DSM-5, as the case was certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

The April 2011 and January 2013 VA examination reports show diagnoses of major depressive disorder and anxiety disorder NOS.  July 2012 and May 2013 VA medical opinions opining that it is 50 percent or less probable that the Veteran's diagnoses of major depressive disorder and anxiety disorder NOS are proximately related to his history of back injury with degenerative disc disease contain no rationales for those opinions.  Accordingly, they are of no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, no examiner has rendered a medical opinion on whether it is at least as likely as not that the Veteran's service-connected low back disability has aggravated his major depressive disorder or anxiety disorder NOS.  Further VA examination is necessary, including in light of Allen v. Brown, 7 Vet. App. 439 (1995) (provides for secondary service connection for disability to the extent that it is chronically made worse/aggravated by a service-connected disability).  

Additionally, a March 2015 private medical record states that the Veteran sees his own personal psychiatrist.  This apparently is a private psychiatrist.  The Board finds that to accord the Veteran's claims every consideration, all private and VA medical records which are not of record and which concern any of the claims at issue should be obtained and incorporated into the record.  This should include the Veteran's psychiatric treatment records alluded to in March 2015.  

The Veteran contends that his neck and bilateral knee disorders are due to his service-connected back disability.  During his March 2016 hearing, he indicated that he feels that his knee disabilities are due to the putting more weight on one side due to his low back disability, and that his neck disability is due to being hunched over due to his back disability.  There were VA medical opinions in April 2011 concerning direct causation between the service-connected back disability and the Veteran's current neck and knee disorders, but the opinion for the neck does not contain a rationale and so it is of no probative value.  See Nieves-Rodriguez, supra.  Additionally, there have been no medical opinions on the matter of whether the Veteran's back disability aggravated either his neck or bilateral knee disabilities.  Accordingly, further VA examinations for these claims will be obtained, as indicated below, in order to assist the Veteran with his claims pursuant to 38 C.F.R. § 3.159.  See Allen, supra.  

Next, the Veteran had a VA examination for his service-connected back disability in 2010.  At the time of his March 2016 hearing, he indicated that it and his right and left lower extremity radiculopathy disabilities are now worse than they were previously.  Under these circumstances, another VA examination is necessary for them, pursuant to 38 C.F.R. § 3.159.  

On remand, the RO will again address the matter of the Veteran's entitlement to TDIU as part of his claim for an increased rating for his service-connected low back disability with right and left lower extremity radiculopathy.  The Board notes that there is a VA examination report which contains an opinion as to his employability in light of his service-connected low back disability of record, dated in January 2010.  However, the Veteran has alleged that his service-connected low back and right and left lower extremity radiculopathy disabilities have become worse since that VA examination, and so another VA examination on the matter of TDIU will be obtained.  The Board notes that the record including the Veteran's October 2010 VA Form 21-8940 and an April 2011 VA psychiatric examination report shows that he has restaurant, factory, and truck driver work experience, and that he has about 2 years of college education.  

On remand, the ratings to be assigned for right and left lower extremity radiculopathy prior to March 9, 2015 will also be addressed by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any and all outstanding relevant VA and private medical records concerning each of the claims, including all records of treatment which the Veteran has received from his private psychiatrist.  

2.  After the above development has been completed, schedule the Veteran for a VA examination for his claim for service connection for a psychiatric disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.

Based on the examination and review of the record, the examiner should identify each psychiatric disorder for which a DSM-5 diagnosis is warranted, and for it, respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that such current psychiatric disorder had its onset in or is related to any incident of service, to include any emotional trauma the Veteran may have experienced when he fractured his L4 right transverse process in service?  

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that such current psychiatric disorder is proximately due to or caused by his service-connected low back disability with radiculopathy? 

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated (chronically increased in severity) by the service-connected low back disability with radiculopathy?  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner should answer questions (a), (b), and (c) separately, to help ensure that each question is fully and adequately answered, and should furnish detailed reasons for the opinions, specifically discussing any relevant evidence and medical principles.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above development has been completed, schedule the Veteran for VA examinations for his claims for service connection for neck and bilateral knee disorders.  The claims folder and copies of all pertinent records should be made available to the examiner.

Based on the examination and review of the record, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current neck or right or left knee disorder is proximately due to or caused by his service-connected low back disability with radiculopathy? 

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated (chronically increased in severity) by the service-connected low back disability with radiculopathy?  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of neck and or knee disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner should answer questions (a) and (b) separately, to help ensure that both are fully and adequately answered, and should furnish detailed reasons for the opinions, specifically discussing any relevant evidence and medical principles.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected L4 right transverse process fracture with degenerative disc disease and right and left lower extremity radiculopathy.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the L4 right transverse process fracture with degenerative disc disease and right and left lower extremity radiculopathy, to include lower extremity findings which grade muscle strength, sensation, and reflexes, etc.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  Additionally, obtain a medical opinion from an appropriate VA examiner regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any, which is caused by them.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (L4 right transverse process fracture with degenerative disc disease and right and left lower extremity radiculopathy).

In doing so, the examiner is asked to take the Veteran's approximately 2 years of college education, special training, and previous experience in restaurant, factory, and trucking work into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case which should include all relevant matters on appeal including the matters of the ratings to be assigned for right and left lower extremity radiculopathy prior to March 9, 2015, and the matter of entitlement to TDIU, and given the opportunity to respond thereto, before returning issues on appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

